Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 12 December 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                        
                            Sir
                            Head Quarters 12th Decemr 1782
                        
                        I was honored last Evening with your letter of the 8th—The packet for the Chevr de la Luzerne has been
                            forwarded this Morning.
                        It appears by a New York paper of the 5th that 42 sail of Transports had arrived there from Hallifax on the
                            3d—under Convoy of the Renown—Amphion and Cyclops.
                        The British seem to be drawing together a great number of Transports at New York—They must have now there, at
                            least 150 sail—In my opinion, they are preparing for the result of the determination of the Parliament, as to the
                            continuance of the War upon the Continent of America.
                        I am not without my hopes that this Winter will put an end to the War, but should events render another
                            Campaign necessary, and it should please His Most Christian Majesty to send a Fleet to aid us in our operations, it would
                            afford me a very singular pleasure to be assisted by an Officer of your acknowleged experience and bravery. In case of a
                            co-operation the next Campaign—you must be sensible of the advantages which will attend the most early communication of
                            such intention. I wish you a favorable passage and have the honor to be with great Regard Sir Yr most obt Servt.

                    